Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not rendered obvious the combination set forth in claim 1 or claim 13. 
In particular, for claim 1, does not show “a torsional rigidity as the rotational characteristics by applying a torque to the rotating member from the electric motor to measure a twist angle of the rotating member while the rotation of the coupling portion is prevented by the rotation lock mechanism” in combination with the engine rotation filtering portion using torsional rigidity as an input and other claim limitations. The closest prior art of record is Suzuki from applicant’s IDS (US 20090151469 A1) which discloses estimating rigidity of torsion element and vibration controls but it is silent on applying torque to the rotating member to measure the twist angle while it is locked by the rotation lock mechanism (friction brake of a hydraulic type, meshing brake, one-way clutch, etc.) to get the same torsional rigidity. It is also silent on attenuating a vibration component of the actual resonance frequency based on the torsional rigidity. 
In particular, for claim 13, does not show “a torsional rigidity as the rotational characteristics by applying a torque to the rotating member from the electric motor to measure a twist angle of the rotating member while the rotation of the coupling portion is prevented by the rotation lock mechanism” in combination with electric motor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi et al. ‘051 teaches a similar structure with a damper and friction clutch and reducing a vibration component of a rotational speed but lacks applying torque to the rotating member to measure the twist angle while it is locked to get the torsional rigidity for a control input.
Jung et al. ‘039 teaches reducing vibration of hybrid electric vehicle but lacks the damper or the rotating member between the engine and motor and applying 
Hashimoto et al. ‘229 teaches filtering target torque for the rotary machine to suppress a vibrational frequency component of a drive train but it lacks the structure and torsional rigidity aspect.
Izawa et al. ‘953 teaches damping control to suppress vibration with a friction clutch and damper but it lacks obtaining the twist angle while it is locked to get the torsional rigidity for a control input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656